IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


MATTHEW RANCOSKY,                        : No. 127 WAL 2016
ADMINISTRATOR DBN OF THE ESTATE          :
OF LEANN RANCOSKY AND MATTHEW            :
RANCOSKY, EXECUTOR OF THE                : Cross-Petition for Allowance of Appeal
ESTATE OF MARTIN L. RANCOSKY,            : from the Order of the Superior Court
                                         :
                    Petitioner           :
                                         :
                                         :
            v.                           :
                                         :
                                         :
WASHINGTON NATIONAL INSURANCE            :
COMPANY, AS SUCCESSOR BY                 :
MERGER TO CONSECO HEALTH                 :
INSURANCE COMPANY, FORMERLY              :
KNOWN AS CAPITOL AMERICAN LIFE           :
INSURANCE COMPANY,                       :
                                         :
                    Respondent           :


                                    ORDER



PER CURIAM

      AND NOW, this 30th day of August, 2016, the Cross-Petition for Allowance of

Appeal is DENIED.